NOS. 12-20-00036-CR
                                            12-20-00037-CR

                               IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

LISA ANN HOUSE,                                          §       APPEALS FROM THE 7TH
APPELLANT

V.                                                       §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                 §       SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION

        Lisa Ann House appeals her convictions for bail jumping and failure to appear in trial
court cause number 007-0301-19, and possession of a controlled substance in trial court cause
number 007-1555-18. In two issues on appeal, Appellant argues that the imposition of court
costs in trial court number 007-1555-18 is improper, and that the “time payment” fee assessed in
both cases is improper because it is unconstitutional. We modify and affirm as modified.


                                                 BACKGROUND
        Appellant was charged by indictment with bail jumping and failure to appear, a third
degree felony, 1 namely, that after being lawfully released from custody on a pending felony
charge on condition that she subsequently appear in court, she intentionally and knowingly failed
to appear in accordance with the terms of her release. Further, Appellant was charged by
indictment with possession of a controlled substance, namely, methamphetamine, in an amount
less than one gram, a state jail felony. 2

        1
            See TEX. PENAL CODE ANN. § 38.10 (a), (f) (West 2016).
        2
            See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (b) (West 2017).
       Appellant pleaded “guilty” to both offenses. Appellant and her counsel signed various
documents in connection with her guilty pleas, including an agreed punishment recommendation,
and a stipulation of evidence in which she stipulated, and judicially confessed, that each and
every allegation in the indictments was true and correct, and constituted the evidence in the
cases. The trial court accepted Appellant’s pleas, found the evidence substantiated her guilty
pleas, and adjudged Appellant guilty of bail jumping and failure to appear, and possession of a
controlled substance. Consequently, the trial court assessed Appellant’s punishment at ten years
imprisonment in the bail jumping and failure to appear case, and two years in the possession of a
controlled substance case. However, the court ordered that Appellant’s sentences be suspended
and that she be placed on community supervision for four years in both cases.
       Later, the State filed a motion to revoke community supervision in each case, alleging
that Appellant violated the terms of her community supervision by drinking and possessing an
alcoholic beverage. At the hearing on the State’s motions, Appellant pleaded “true” to all the
State’s allegations. The trial court found that Appellant violated the terms of her community
supervision, granted the State’s motions to revoke community supervision, revoked Appellant’s
community supervision in each case, and assessed Appellant’s punishment at five years of
imprisonment in the bail jumping and failure to appear case, and two years of imprisonment in
the possession of a controlled substance case. The trial court also ordered Appellant to pay all
court costs in the amount of $304.00 in the bail jumping and failure to appear case, and $408.00
in the possession of a controlled substance case. Appellant was ordered to pay $180.00 in
restitution in the possession of a controlled substance case. Each bill of costs included a “time
payment” fee in the amount of $25.00. These appeals followed.


                                      TIME PAYMENT FEE
       In her second issue, Appellant contends that the inclusion of the “time payment” fee in
the bill of costs in trial court cause numbers 007-0301-19 and 007-1555-18 is improper because
it has been held unconstitutional. The State concedes that the assessment of a “time payment”
fee should be removed from the bill of costs in each case because it is premature.
       Several courts, including this one, have held subsections (b) and (d) of Section 133.03
unconstitutional. See, e.g., Irvin v. State, No. 12-19-00347-CR, 2020 WL 5406276, at *7 (Tex.
App—Tyler Sept. 9, 2020), vacated, 2021 WL 1940593 (Tex. Crim. App. May 12, 2021); Ovalle



                                                2
v. State, 592 S.W.3d 615, 618 (Tex. App.—Dallas 2020), vacated, 2021 WL 1938672 (Tex.
Crim. App. May 12, 2021); Simmons v. State, 590 S.W.3d 702, 712 (Tex. App.—Waco 2019),
vacated, 2021 WL 1938758 (Tex. Crim. App. May 12, 2021); Johnson v. State, 573 S.W.3d
328, 340 (Tex. App.—Houston [14th Dist.] 2019), vacated, 2021 WL 1939984 (Tex. Crim. App.
May 12, 2021). However, the Court of Criminal Appeals recently held that the pendency of an
appeal stops the clock for purposes of the time payment fee. Dulin v. State, 620 S.W.3d 129, 133
(Tex. Crim. App. 2021).
         Fines are punitive and intended to be part of the convicted defendant’s sentence. See
Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim. App. 2011). Court costs, however, are
“compensatory in nature” and are “a non-punitive recoupment of the costs of judicial resources
expended in connection with the trial of the case.” Id.; Williams v. State, 495 S.W.3d 583, 590
(Tex. App.—Houston [1st Dist.] 2016), pet. dism’d, improvidently granted, 2017 WL 1493488
(Tex. Crim App. 2017).
         Here, the judgment of conviction in trial court cause number 007-0301-19 reflects that
the trial court assessed $304.00 in court costs. The judgment includes a document identified as
“Order to Withdraw Funds,” which states that Appellant incurred “[c]ourt costs, fees, fines
and/or restitution” in the amount of $304.00. The certified bill of costs itemizes the court costs
imposed, which total $304.00 with a $304.00 balance remaining. The bill of costs includes a
$25.00 time payment fee and includes a paragraph stating that a $15.00 fee will be assessed if
any part of the court costs is paid on or after the 31st day after the date the judgment assessing
the court costs is entered. 3 But see TEX. LOC. GOV’T CODE ANN. § 133.103(c) redesignated as
TEX. CODE CRIM. PROC. ANN. art. 102.030 (West Supp. 2020) (treasurer shall deposit ten percent
of fees collected under this section in general fund of county or municipality for purpose of
improving efficiency of administration of justice in county or municipality).
         Likewise, the judgment of conviction in trial court cause number 007-1555-18 reflects
that the trial court assessed $408.00 in court costs. The judgment includes a document identified
as “Order to Withdraw Funds,” which states that Appellant incurred “[c]ourt costs, fees, fines



         3
          The bill of costs in each case contains a chart describing each fee and listing the “fee code,” as well as the
amount of the fee and the balance due. The bill of costs in each case includes the $25.00 “time payment” fee, but
not the $15.00 “additional time payment fee” referenced in the paragraph below the chart.




                                                           3
and/or restitution” in the amount of $588.00. 4 The certified bill of costs itemizes the court costs
imposed, which total $408.00 with a $408.00 balance remaining. The bill of costs includes a
$25.00 time payment fee and includes a paragraph stating that a $15.00 fee will be assessed if
any part of the court costs is paid on or after the 31st day after the date the judgment assessing
the court costs is entered. But see TEX. LOC. GOV’T CODE ANN. § 133.103(c) redesignated as
TEX. CODE CRIM. PROC. ANN. art. 102.030.
         As previously stated, the Texas Court of Criminal Appeals recently explained that the
pendency of an appeal stops the clock for purposes of the time payment fee. Dulin, 620 S.W.3d
at 133. Consequently, the assessment of the time payment fee in Appellant’s cases, trial court
cause number 007-0301-19 (appellate cause number 12-20-00036-CR) and trial court cause
number 007-1555-18 (appellate cause number 12-20-00037-CR), is premature, and the fee
should be struck in its entirety, without prejudice to being assessed later if, more than thirty days
after the issuance of the appellate mandate, Appellant has failed to completely pay her court
costs in both cases. See id.
        The proper remedy when a trial court erroneously includes amounts as court costs is to
modify the judgment to delete erroneous amounts. See Sturdivant v. State, 445 S.W.3d 435, 443
(Tex. App.—Houston [1st Dist.] 2014, pet. ref’d). Accordingly, we modify the trial court’s
judgment, attached order to withdraw funds, and bill of costs in trial court cause number 007-
0301-19 and trial court cause number 007-1555-18 to reflect the appropriate assessment of court
costs that do not include the time payment fee. See Dulin, 620 S.W.3d at 133. Appellant’s
second issue is sustained.


                                DUPLICATIVE COURT COST ASSESSMENT
        In her first issue, Appellant argues that the imposition of courts costs for the possession
of a controlled substance offense, trial court number 007-1555-18, is improper. The State
concedes this error.
        The Texas Code of Criminal Procedure provides as follows:




        4
           The additional $180.00 in the Order to Withdraw Funds is the amount of restitution that Appellant was
ordered to pay by the trial court.


                                                        4
        (a) In a single criminal action in which a defendant is convicted of two or more offenses or of
            multiple counts of the same offense, the court may assess each court cost or fee only once
            against the defendant.

        (b) In a criminal action described by Subsection (a), each court cost or fee the amount of which is
            determined according to the category of offense must be assessed using the highest category
            of offense that is possible based on the defendant’s convictions.



See TEX. CODE CRIM. PROC. ANN. art. 102.073 (a), (b) (West 2018). In this context, we construe
the phrase “[i]n a single criminal action” to mean in a single trial or plea proceeding. Hurlburt
v. State, 506 S.W.3d 199, 203 (Tex. App.—Waco 2016, no pet.).
        The record in this case shows that the allegations and evidence of both offenses were
presented in a single plea proceeding, or “criminal action.” See id. Therefore, the trial court was
authorized to assess each court cost and fee only once against Appellant. See TEX. CODE CRIM.
PROC. ANN. art. 102.073 (a). However, the judgment in cause number 007-0301-19 shows a
court cost assessment of $304.00, and the judgment in cause number 007-1555-18 shows a court
cost assessment of $408.00. The two bill of costs list identical costs and fees but for three
additional costs and fees in cause number 007-1555-18, or a total of $304.00 in each case. We
conclude that the trial court erred by assessing each of these fees twice against the Appellant.
See id. Further, Article 102.073(b) provides that costs must be assessed using the highest
category of offense based on Appellant’s convictions. See id. art. 102.073 (b). Because cause
number 007-0301-19 is a third degree felony offense and cause number 007-1555-18 is a state
jail felony offense, we hold that the court costs should be assessed only in cause number 007-
0301-19.
        However, Appellant was assessed three extra costs and fees in cause number 007-1555-
18, including a bond fee, a DNA testing fee, and a drug court program fee. These additional
costs and fees, totaling, $104.00, were assessed against Appellant only once, are not duplicative,
are properly recoverable, and properly assessed against her. 5 See TEX. CODE CRIM. PROC. ANN.
art. 102.073 (a); Williams v. State, 495 S.W.3d 583, 590 (Tex. App.—Houston [1st Dist.] 2016,
pet. dism’d); Willhite v. State, No. 06-18-00157-CR, 2019 WL 847218, at *4 (Tex. App.—
Texarkana Feb. 22, 2019, no pet.) (mem. op., not designated for publication).



        5
          Likewise, the $180.00 restitution ordered in trial court cause number 007-1555-18 is not duplicative and
should remain unmodified in that judgment.


                                                        5
         Accordingly, we sustain Appellant’s first issue as to the duplicative costs assessed against
her in trial court cause number 007-1555-18. We have the authority to correct a trial court’s
judgment to make the record speak the truth when we have the necessary data and information.
Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). Because we have
the necessary data and information to correct the amount of court costs in this case, we conclude
that the judgment, attached order to withdraw funds, and bill of costs in trial court cause number
007-1555-18 (appellate cause number 12-20-00037-CR) should be modified to remove the
duplicated court cost amount of $304.00. See id.; TEX. R. APP. P. 43.2(b).


                                                  DISPOSITION
         Having sustained part of Appellant’s first issue, we modify the trial court’s judgment,
Order to Withdraw Funds, and bill of costs in the possession of a controlled substance offense,
i.e., trial court cause number 007-155-18 (appellate cause number 12-20-00037-CR), to reflect
that the amount of court costs is $104.00. See TEX. R. APP. P. 43.2(b). Further, having sustained
Appellant’s second issue, we modify trial court’s judgment, Order to Withdraw Funds, and the
bill of costs in each case to remove the time payment fees, without prejudice to the fees being
assessed later, if more than thirty days after the issuance of our mandate, Appellant fails to
completely pay the court costs or restitution she owes in the bail jumping and failure to appear
offense, i.e., trial court number 007-0301-19 (appellate cause number 12-20-00036-CR), and the
possession of a controlled substance offense, i.e., trial court cause number 007-1555-18
(appellate cause number 12-20-00037-CR). See id. In all other respects, we affirm the trial
court’s judgments as modified.
                                                                  BRIAN HOYLE
                                                                     Justice
Opinion delivered November 3, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          6
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         NOVEMBER 3, 2021


                                         NO. 12-20-00036-CR


                                        LISA ANN HOUSE,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                             Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0301-19)

                        THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, it is the opinion of this court that the judgment of the
court below should be modified and as modified, affirmed.
                        It is therefore ORDERED, ADJUDGED and DECREED that the
judgment, Order to Withdraw Funds, and bill of costs be modified to remove the time payment
fee, without prejudice to the fee being assessed later, if more than thirty days after the issuance
of our mandate, Appellant fails to completely pay the court costs or restitution Appellant owes;
in all other respects the judgment of the trial court is affirmed; and that this decision be certified
to the court below for observance.
                     Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        NOVEMBER 3, 2021


                                        NO. 12-20-00037-CR


                                       LISA ANN HOUSE,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-1555-18)

                        THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, it is the opinion of this court that the judgment of the
court below should be modified and as modified, affirmed.
                        It is therefore ORDERED, ADJUDGED and DECREED that the
judgment, Order to Withdraw Funds, and bill of costs be modified to reflect that the amount of
court costs is $104.00; that the judgment, Order to Withdraw Funds, and bill of costs be
modified to remove the time payment fee, without prejudice to the fee being assessed later, if
more than thirty days after the issuance of our mandate, Appellant fails to completely pay the
court costs or restitution Appellant owes; in all other respects the judgment of the trial court is
affirmed; and that this decision be certified to the court below for observance.
                     Brian Hoyle, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.